Exhibit 10.1

MEMORANDUM OF UNDERSTANDING

BY AND AMONG

PACCAR ENGINE COMPANY,

THE STATE OF MISSISSIPPI

AND

CERTAIN STATE AND LOCAL SUPPORTING

GOVERNMENTAL ENTITIES


--------------------------------------------------------------------------------


MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding, (the “MOU”), dated as of May 11, 2007, (the
“Effective Date”) by and among the State of Mississippi (the “State”), the
Mississippi Development Authority (the “MDA”), the Mississippi Major Economic
Impact Authority (the “MMEIA”), together with MDA, acting for and on behalf of
the State, the Mississippi Department of Environmental Quality (the “MDEQ”), the
Mississippi Department of Employment Security (the “MDES”), Lowndes County,
Mississippi (the “County”), the Lowndes County Industrial Development Authority
(the “LCIDA), Oktibbeha County, Mississippi (“Oktibbeha County”), and East
Mississippi Community College (the “EMCC”), (collectively the “Inducers”) and
PACCAR Engine Company, a Mississippi corporation, and its permitted successors
and assigns hereunder (the “Company”)  (all of the foregoing being collectively
the “Parties”).

RECITALS

WHEREAS, the Company contemplates the establishment of an industrial plant in
the Southeast United States for the purpose of manufacturing and assembling
engines and components thereof which is estimated to employ at least Five
Hundred (500) full-time employees requiring an initial investment of at least
Three Hundred Million Dollars ($300,000,000.00); and

WHEREAS, the Inducers are desirous of having the Company locate the Project in
the County and State; and

WHEREAS, the Inducers and the Company have determined that a portion of the
Crossroads Megasite in Lowndes County, Mississippi is suitable for the Project;
and


--------------------------------------------------------------------------------


WHEREAS, the Inducers recognize that the Company is considering and is capable
of locating the Project in other states and desire to induce the Company to
locate the Project on a portion of the Crossroads Megasite for the benefit of
the State and the County and have made specific proposals and inducements to the
Company for the purpose of inducing the Company to locate the Project in the
County; and

WHEREAS, the Inducers have determined that the economic incentives identified in
this MOU will meet a public purpose in providing job opportunities for the
citizens of the County and the State and in generating additional tax revenues
to be used to meet public needs; and

WHEREAS, the Company has determined that the inducements and incentives as set
out in this MOU are sufficient to induce the Company to locate the Project in
Mississippi; and

WHEREAS, the Company and the Inducers are desirous of having such proposals and
inducements set forth in a valid, binding and enforceable agreement in order to
create a working relationship between them; and

WHEREAS, on the Effective Date, the agreements contained in this MOU for which
the Company and each Inducer is designated as responsible shall become the
legally binding obligations of the Company and the Inducers for and in
consideration of the Company’s decision to locate the Project within the State
and for and in consideration of the Inducers’ incentives provided herein.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants, promises and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:

2


--------------------------------------------------------------------------------


ARTICLE I

ENABLING LEGISLATION

1.01                           Special Statutory Authorization for Project
Support

On April 27, 2007, the Mississippi Legislature passed the following:

(a)                                  Senate Bill 2001, First Extraordinary
Session;

(b)                                 Senate Bill 2002, First Extraordinary
Session; and

(c)                                  Senate Bill 2003, First Extraordinary
Session.

(collectively the “Enabling Legislation”).

ARTICLE II

THE COMPANY’S COMMITMENTS

2.01                           Company Commitments

For and in consideration of the commitments of each of the Inducers as expressed
herein, the Company agrees to locate the Project as defined in Section
57-75-5(f)(xxii) of the Mississippi Code on real estate located in the County,
as more particularly set forth in Exhibit A attached hereto and incorporated
herein by reference (the “Project Site”),and:

(a)                                  to begin construction of the Project after
the Effective Date and not later than December 1, 2007; and

(b)                                 to make an initial capital investment in the
Project from private sources of not less than Three Hundred Million Dollars
($300,000,000.00), no later than December 31, 2010 (the “Investment
Commitment”); and

(c)                                  to create and maintain for a period of ten
(10) years at least five hundred (500) new full-time jobs, each eligible job
consisting of an employee of the Company working on the Project Site a minimum
of thirty-five (35) hours per week, and

3


--------------------------------------------------------------------------------


meeting reasonable criteria established by MMEIA, which criteria shall include,
but not be limited to, the requirement that such jobs must be held by persons
eligible for employment in the United States under applicable state and federal
law, and the requirement that the average annual wage and taxable benefits of
such jobs shall be at least one hundred twenty-five percent (125%) of the most
recently published average annual wage of the State or the most recently
published average annual wage of  the County as determined by the MDES,
whichever is the lesser (the “Jobs”), no later than December 31, 2013 (the “Jobs
Commitment”).

ARTICLE III

THE STATE’S COMMITMENTS

3.01                           State Expenditures in Support of the Project

The State acting through MDA and MMEIA agrees to provide funds for the Project
in the total amount not to exceed Forty-Eight Million One Hundred Thousand
Dollars ($48,100,000.00) to be used as follows:

(a)                                  to timely reimburse the County in an amount
not to exceed Two Million Six Hundred Thousand Dollars ($2,600,000.00) for the
actual costs incurred for water and sewer infrastructure required by the Company
for the Project; and

(b)                                 to timely reimburse the County in an amount
not to exceed Five Million Dollars ($5,000,000.00) for the construction of all
necessary road access improvements required by the Company for the Project,
including, but not limited to the following:

4


--------------------------------------------------------------------------------


(i)                                     the construction of a new 4,800 linear
foot, four-lane, industrial park access road (the “New Access Road”), which
shall be built to standards required by the Mississippi Department of
Transportation (“MDOT”); and

(ii)                                  the construction of a new 7,400 linear
foot, on-site, two-lane road acceptable to the Company; and

(iii)                               the installation of traffic signalization at
the intersection of the expanded Airport Road and the New Access Road; and

(iv)                              the installation of traffic signalization at
the intersection of the South Highway 82 frontage road and the expanded Airport
Road; and

(v)                                 the construction of a deceleration lane on
the southbound expanded Airport Road at the intersection of Airport Road and the
New Access Road; and

(vi)                              the acquisition of all necessary right-of-way
for the above improvements;

the foregoing improvements to be completed no later than July 1, 2008; and

(c)                                  to timely reimburse the Company in an
amount not to exceed Fifteen Million Two Hundred Thousand Dollars
($15,200,000.00) (which amount includes Six Million Dollars ($6,000,000.00) to
be available as a contingency fund (the “Contingency Fund”) for costs overruns
or unexpected but necessary and reasonable expenses), for the actual costs
incurred for reasonable and necessary site preparation, including but not
limited to, earthwork, paving, and a temporary construction road for the
Project, all as determined in the reasonable discretion of the Company, subject
to Section 3.07 below; and

5


--------------------------------------------------------------------------------


(d)                                 to timely reimburse the Company in an amount
not to exceed Eight Hundred Thousand Dollars ($800,000.00), for the actual costs
incurred for construction of all necessary on-site fire protection needs for the
Project; and

(e)                                  to timely reimburse the Company in an
amount not to exceed Three Million Five Hundred Thousand Dollars
($3,500,000.00), for the actual costs incurred for an on-site wastewater
pretreatment facility for the Project; and

(f)                                    to timely provide for training support
funds as follows:

(i)                                     to reimburse the Company in an amount
not to exceed Sixteen Million Dollars ($16,000,000.00) for training at an
average rate of Twenty Thousand Dollars ($20,000.00) per employee; and

(ii)                                  to provide funding to the Company in an
amount not to exceed Four Million Dollars ($4,000,000.00) for an on-site
training facility and related equipment, to be constructed and equipped by the
Company at the Project Site; and

(iii)                               to provide funding to the Company in an
amount not to exceed One Million Dollars ($1,000,000.00) for training equipment
to be located at a local educational facility to be selected by the Company.

3.02                           Mechanics for Disbursement of Infrastructure
Costs

Reimbursement for the infrastructure costs identified in Sections 3.01(c)
through 3.01(e) will be made upon submission by the Company of a requisition
(upon which the State may rely conclusively), signed by an authorized
representative of the Company, which shall include:

(a)                                  the requisition number;

6


--------------------------------------------------------------------------------


(b)                                 a copy of each invoice for which
reimbursement is requested;

(c)                                  a summary of the amount of the
reimbursement to be paid to the Company;

(d)                                 verification that each obligation, item of
cost or expense mentioned therein has been properly incurred, is a proper
expense for which reimbursement may be granted, and has not been the basis of
any previous reimbursement; and

(e)                                  verification that the Company has
previously spent the entire amount for which reimbursement is being sought for
infrastructure costs.

3.03                           Reimbursement Procedures for Training Funds

Reimbursements for the costs identified in Section 3.01(f) will be made in a
timely manner upon submission by the Company of a training expense form for each
employee for whom reimbursement is requested, including any related travel
documentation for which reimbursement is sought, meals, lodging, airfare,
mileage, car rental, fuel, parking fees, and other miscellaneous expenses with
the total amount of reimbursement requested set forth.  MDA and the Company will
work together to develop and/or modify the forms and documentation procedures
for the reimbursements under this Section 3.03.

3.04                           Community Development Block Grant Funds

MDA will make available Katrina Supplemental or other Community Development
Block Grant (“CDBG”) funds to Oktibbeha County, upon proper application and
approval, in an amount not to exceed Five Hundred Thousand Dollars ($500,000.00)
for the actual costs incurred for public infrastructure in the Mississippi State
University Research Park (the “MSU Research Park”) required by the Company.

7


--------------------------------------------------------------------------------


3.05                           Relocation and Infrastructure Grant

MDA will, upon request by the Company, timely make available to Oktibbeha
County, upon proper application and approval, Two Hundred Thousand Dollars
($200,000.00) for use by the Company in its sole discretion for:

(a)                                  reimbursement of relocation expenditures of
the Company, and/or

(b)                                 public infrastructure at Mississippi State
University Research Park.

3.06                           Gulf Opportunity Zone Volume Cap Allocation

The State of Mississippi will provide to the Company Three Hundred Million
Dollars ($300,000,000.00) in tax-exempt bond allocation under the State’s
additional Gulf Opportunity Zone Act of 2005 volume cap allocation to assist
with financing of the Project.

3.07                           Disbursement

Disbursement of all funds listed above will be subject to a timely finding by
MDA that the expenses were reasonable and necessary for the construction and
operation of the Project.  By mutual agreement of the State, the County and the
Company, Katrina Supplemental or other CDBG funds may be used for eligible
expenses of the Project and the amount of State Bond funds will be reduced by
that amount.

3.08                           Reallocation of Funds

If the full amount(s) specified for an expenditure listed in Sections 3.01(a)
through 3.01(e), above, is not required therefor, MDA and MMEIA agree, upon
request by the Company, to reallocate such unused amount(s) to any one or more
other purposes described in Sections 3.01(a) through 3.01(e), above, which
cost(s) have exceeded or are expected to exceed the amount(s) provided for in
said Section, provided, however, that

8


--------------------------------------------------------------------------------


the Contingency Fund provided for in Section 3.01(c) shall not be subject to
such reallocation..

3.09                           Timing of Reimbursements

The State will endeavor to pay each such requisition within thirty (30) days of
receipt and will pay the same within forty-five (45) days of receipt.  However,
the State will not be required to make the first reimbursement payment prior to
August 31, 2007.

3.10                           State Purchases

The State will continue to follow all existing state purchasing laws, in
accordance with the Mississippi Code of 1972, as amended, including, but not
limited to, the State’s statutory preference in favor of items manufactured in
the State, including the Company’s products manufactured in the State, pursuant
to Section 31-7-15 of the Mississippi Code.

3.11                           Environmental Permitting

MDEQ agrees to expedite issuance of all permits required for the Project to the
extent allowed by applicable law and regulation, upon timely receipt of
completed permit applications.

3.12                           Property Tax Legislation

The State will seek passage of legislation which would allow for a period of
twenty (20) years from the date of passage of such legislation ad valorem tax
exemptions available under current law for suppliers of the Company to be
located in the County for respective periods of ten (10) years upon the
submission by each supplier of proper and timely applications under Mississippi
law; and to timely approve such ad valorem tax exemptions;

9


--------------------------------------------------------------------------------


3.13                           Overseeing Fulfillment of Commitments

Although specific commitments to the Company set forth in this MOU have been
made by each of the respective Inducers, the State acknowledges that, acting
through MDA and MMEIA, the State has worked to facilitate all such commitments
and agreements as a comprehensive incentive package designed to induce the
Company to locate the Project within the State and, without limiting the
liability of each such Inducer pursuant to their respective agreements herein,
the State, acting through MDA and MMEIA, agrees to oversee the due performance
by each such Inducer of each and every commitment or agreement made by them to
or with the Company as provided in this MOU.  Each Inducer other than the State
agrees that if such Inducer does not perform its respective obligations
hereunder, the State may, at its sole option, and to the fullest extent allowed
by law, perform or cause to be performed the obligations of such Inducer,
utilizing any funds available to such Inducer hereunder.

3.14                           Requirements

All of the incentives in this ARTICLE III are subject to proper and complete
applications, and satisfaction of all statutory requirements, rules and
regulations of programs and execution of separate agreements as may be
reasonably required.

ARTICLE IV

THE COUNTY’S COMMITMENTS

4.01                           County Commitments

In consideration of the Company’s commitments set out in ARTICLE II, the County
and/or the LCIDA, as applicable, commit to:

10


--------------------------------------------------------------------------------


(a)                                  Convey to the Company, at no cost, by
warranty deed through the LCIDA, no later than September 30, 2007, good,
marketable and indefeasible fee simple title to the Project Site, which shall be
free of any exceptions or encumbrances other than the encumbrances and
exceptions specifically listed and described on Exhibit B attached hereto (the
“Permitted Encumbrances”), together with all necessary easements benefiting the
Project Site, with sole and exclusive possession of the Project Site to be
delivered no later than five (5) working days from the Effective Date, in
accordance with Section 4.02 below; and

(b)                                 Provide to the Company on or before the
Effective Date, an ALTA Survey of the Project Site in form and substance
satisfactory to the Company; and

(c)                                  Provide to the Company on the date of
conveyance a policy of title insurance to be issued by First American Title
Insurance Company or Fidelity National Title Insurance Company, in a form and
with endorsements satisfactory to the Company, insuring title to the Project
Site in the amount of the acquisition cost of the Project Site (but not less
than $7,800,000), which policy shall be endorsable up to the full value of the
Project upon completion; and

(d)                                 Timely exercise the power of eminent domain
provided by the Enabling Legislation, if determined necessary by the Company,
for (1) any portion of the surface estate of the Project Site to which good,
marketable and indefeasible fee simple title cannot be conveyed to the Company,
in the Company’s sole opinion, on or before September 30, 2007, and (2) the
acquisition of severed mineral interests including existing mineral leases in
order to avoid interference with or damage to the Project, or alternatively
(i) to provide amendments to existing

11


--------------------------------------------------------------------------------


mineral leases acceptable to the Company which protect the surface of the
Project Site from any mineral exploration activities through surface non-use
agreements with all mineral lessees, and (ii) to provide the Company with
ownership of all mineral interests subject only to bonus and royalty interest
reservations; and

(e)                                  Adopt and enforce in Lowndes County, within
and without the Project Site as necessary, all necessary and reasonable rules
and regulations and restrictions to carry out and effectuate the implementation
of the Project concerning mining or any other activity the occurrence of which
may endanger the structure or operation of the Project; and

(f)                                    Timely provide One Million Eight Hundred
Thirty Thousand Dollars ($1,830,000.00) to the 4-County Electric Power
Association for electrical infrastructure improvements for the direct benefit of
the Project which improvements will be subject to the prior approval of the
Company; and

(g)                                 Authorize, make appropriate application to
the State for, and take all other steps necessary, in a timely manner, to cause
all Katrina Supplemental or other CDBG funds referenced in Sections 3.04 and
3.05 to be fully available for use as required by the Company; and

(h)                                 At the option of the Company, build a
temporary construction road from Highway 82 frontage road to the Project Site as
described in Section 3.01(c), at a location approved by the Company, which road
shall be completed no later than July 1, 2007;

12


--------------------------------------------------------------------------------


(i)                                     Undertake and complete all right-of-way
acquisition, road construction, and traffic signalization work described in
Section 3.01(b), above, all of which shall be completed no later than July 1,
2008;

(j)                                     Take all actions necessary to vacate and
abandon that portion of Raymond Road, a dedicated County road, located on the
Project Site, and to cause good, marketable and indefeasible fee simple title to
such portion of Raymond Road to be vested in the Company no later than September
30, 2007;

(k)                                  Provide adequate, temporary potable water
to the Project Site no later than July 1, 2007; and

(l)                                     Provide adequate, permanent potable
water and sewer to the on-site central utilities building no later than July 1,
2008; and

(m)                               Provide adequate, permanent natural gas
service to the on-site central utilities building no later than July 1, 2008;
and

(n)                                 Pay in a timely manner all tap and meter
fees associated with providing adequate temporary or permanent water, sewer, and
natural gas service to the Project; and

(o)                                 Provide to the Company on or prior to the
Effective Date, a completed Phase I Environmental Site Assessment (the “ESA”) of
the Project Site, an audit relative to the findings of the ESA, and, prior to
the conveyance of the Project Site, appropriate warranties, acceptable to the
Company, protecting the Company against any and all pre-existing environmental
conditions; and

(p)                                 Provide to the Company on or prior to the
Effective Date, a completed historical/cultural resources audit and survey by
the Mississippi Department of Archives and History regarding the Project Site
and, prior to the conveyance of

13


--------------------------------------------------------------------------------


the Project Site, appropriate warranties regarding the absence of
historical/cultural resources; and

(q)                                 Provide to the Company on or prior to the
Effective Date, completed endangered species surveys of the Project Site; the
determination of the U.S. Fish and Wildlife Service that no endangered or
threatened species will be affected by the Project; and, prior to the conveyance
of the Project Site, appropriate warranties regarding the absence of endangered
or threatened species; and

(r)                                    Remediate any conditions as described in
Sections 4.01(o) through 4.01(q) above, to the Company’s satisfaction, at no
cost to the Company, and in a timely manner; and

(s)                                  On or prior to the Effective Date, provide
an audit on all matters relating to the jurisdictional wetland areas on the
Project Site and secure the transferable Section 404 Individual Wetlands Permit;
and subsequently remediate or mitigate any impacted wetland areas, provided,
however, that the cost of such remediation or mitigation shall not exceed the
sum of One Hundred Fifty Thousand Dollars ($150,000.00); and

(t)                                    Assess or impose no special levies in the
nature of taxes, franchise fees or other special assessments against the Company
or the Project (which are not imposed against all taxpayers generally) for a
period of thirty (30) years;

(u)                                 Seek passage of legislation which would
allow for a period of twenty (20) years from the date of passage of such
legislation ad valorem tax exemptions available under current law for suppliers
of the Company to be located in the County for respective periods of ten (10)
years upon the submission by each supplier of

14


--------------------------------------------------------------------------------


proper and timely applications under Mississippi law; and to timely approve such
ad valorem tax exemptions;

(v)                                 Cause any existing “blanket” utility
easements pertaining to the Project Site to be extinguished and replaced with
easements which specifically describe the pertinent utility easements, which
shall be underground at any locations requested by the Company, and to
furthermore obtain adequate water/sewer easements from the appropriate county
provider of such services at locations identified by the Company; and

(w)                               Provide such other commitments and
undertakings as may be reasonably required to insure that the intent and
purposes of the foregoing are realized.

4.02                           Interim Lease of Project Site

In consideration of the mutual and reciprocal covenants and agreements contained
in this MOU, effective immediately upon the LCIDA’s acquisition of the Project
Site (the “Lease Commencement Date”), the LCIDA hereby leases the Project Site
to the Company.  The Lease Commencement Date shall occur not later than five (5)
business days following the Effective Date.  The term of the leasehold estate
created by this Section 4.02 (the “Lease”) shall commence on the Lease
Commencement Date and shall continue in full force and effect until the
conveyance by the LCIDA to the Company of good, marketable and indefeasible fee
simple title to the Project Site, free and clear of all liens and encumbrances,
other than the Permitted Encumbrances.  This Lease shall be deemed to vest in
the Company an exclusive leasehold estate in and to, and sole and exclusive
possession of the Project Site.  The County and the LCIDA hereby agree that from
and after the Lease Commencement Date, the Company shall be entitled to (a) take

15


--------------------------------------------------------------------------------


any actions, make any alterations to, conduct any activities on, and construct
or demolish any improvements on the Project Site as the Company may deem
necessary or desirable in its sole discretion, to the same extent as if the
Company were the sole, fee owner of the Project Site; and (b) record a
Memorandum of Lease evidencing this Lease, which Memorandum shall be executed by
the County and the LCIDA in the form attached hereto as Exhibit C, upon request
by the Company.

4.03                           Project Site Financing

The parties acknowledge that the LCIDA will issue its negotiable note in the
amount of $10,000,000 to pay for acquisition of the Project Site and to fund
other incentives to be provided by the County hereunder.  The County agrees to
timely issue its general obligation bonds, as authorized by the Enabling
Legislation, to repay the LCIDA’s note and to fund the County’s other
obligations hereunder.

4.04                           Commitments of Oktibbeha County

Oktibbeha County hereby agrees:

(a)                                  upon request from the Company to make and
timely prosecute any and all applications for Katrina Supplemental or other CDBG
funds as may be required in order to accommodate and implement such portion of
the relocation and infrastructure grants provided for in Sections 3.04 and 3.05
above, as may be applicable to Oktibbeha County; and

(b)                                 to purchase and convey to the Company at no
cost, upon request by the Company, up to two (2) acres of land in phase 1 or
phase 2 of the MSU Research Park, which land shall be selected by the Company.

16


--------------------------------------------------------------------------------


ARTICLE V

TRAINING ASSISTANCE

5.01                           General

The State, acting through MMEIA, MDES and EMCC, in addition to the training
funds provided for in Section 3.01(f), agrees to assist the Company in
recruiting and training a quality workforce.

5.02                           Workforce Education Program

EMCC agrees to offer the Company the workforce screening and training services
provided under the Workforce Education Program as follows:

(a)                                  Pre-employment training at no cost to the
Company;

(b)                                 Customized training program in specific
skill agreed at a negotiated shared cost; and

(c)                                  Supervision and management training for
first time or experienced supervisors and other mutually agreed soft skill
training at a negotiated shared cost.

5.03                           Recruitment Services

In addition to and not in lieu of all other inducements provided hereunder by
Inducers, MDES agrees to provide, at no cost to the Company, recruitment and
prescreening services.

5.04                           Workforce Investment Network

In addition to and not in lieu of all other inducements to be provided hereunder
by Inducers, the State and MDES will offer to the Company, through Mississippi’s
network of Workforce Investment Network (WIN) Job Centers, the employer services
and benefits normally offered as part of the WIN program, at no cost to the
Company.

17


--------------------------------------------------------------------------------


5.05                           Separate Funds

The costs referenced in this ARTICLE V are not to be provided from the training
support funds designated in Section 3.01(f).

ARTICLE VI

TAX INCENTIVES

Pursuant to existing law and the authority granted in the Enabling Legislation
and other applicable law, the State and the County, as applicable, agree to
provide the Company the tax incentives set forth in this ARTICLE VI (the “Tax
Incentives”).

6.01                           Income Tax Incentives

The Enabling Legislation granted an expanded Jobs Tax Credit against Mississippi
income tax of Five Thousand Dollars ($5,000.00) per Job for a period of twenty
(20) years (the “Income Tax Credit”).  The Income Tax Credit shall apply to the
total Mississippi income taxes imposed on the income of the Company.  The
Company may elect the date upon which the twenty (20) year period will begin
(the “Commencement Date”).  The Commencement Date shall not be earlier than the
date on which the Company achieves the Jobs Commitment nor more than seventy-two
(72) months from the commencement of manufacturing production.  The Income Tax
Credit shall apply for twenty (20) consecutive years including the taxable year
in which the Commencement Date occurs.  At any point within the twenty (20) year
period that the average annual number of Jobs falls below five hundred (500), no
credit will be generated until the average annual number of Jobs reaches five
hundred (500).  Any unused credits may be carried forward for up to five (5)
years to apply to future Mississippi income tax liability.

18


--------------------------------------------------------------------------------


6.02                           Franchise Tax Incentives

The State agrees to enter into a franchise tax fee-in-lieu or similar agreement
with the Company by which Twenty-Five Thousand Dollars ($25,000.00) annually
shall be paid by the Company in Mississippi franchise taxes on the Project for a
term of twenty (20) years.  The twenty (20) year period of the franchise tax
fee-in-lieu agreement shall commence in the first taxable year in which the
franchise tax liability attributable to the Project exceeds Twenty-Five Thousand
Dollars ($25,000.00).

6.03                           Sales and Use Tax Incentives

Pursuant to the authority granted in the Enabling Legislation, the Company shall
receive

(a)                                  an exemption from sales and use taxes for
purchases and leases to establish and operate the Project, including

(i)                                     all payments and purchases required to
establish the Project, including, but not necessarily limited to, sales of
component building materials, machinery, and equipment required to establish the
Project and any additions or improvements thereon, and

(ii)                                  the revenue derived from any lease
required to establish or operate the Project or any portion thereof and

(b)                                 an exemption from sales and use tax for
machinery, special tools (such as dies, molds, and jigs) or repair parts
thereof, or replacements and lease thereof, repair services thereon, fuel,
supplies and electricity, coal and natural gas purchased by a manufacturer and
assembler of engines and components thereof.

19


--------------------------------------------------------------------------------


6.04                           Withholding Tax Rebate

The State agrees to grant withholding tax rebates as provided in Sections 14 and
15 of the Enabling Legislation (the “Rebate Program”).  Under the Rebate
Program, the Company will receive quarterly incentive payments for a period not
to exceed twenty (20) years from the State Tax Commission in an amount which
shall be equal to the lesser of three and one-half percent (3.5%) of the wages
and taxable benefits for Jobs or the actual amount of Mississippi income tax
withheld by the Company for the Jobs.  The Company may elect the date upon which
the twenty (20) year period will begin (the “Rebate Commencement Date”).  Such
date may not be earlier than the date on which the Company achieves the Jobs
Commitment and not later than seventy-two (72) months after the date the Company
applies for the incentive payments.  After the Rebate Commencement Date, the
Company shall be eligible to receive quarterly incentive payments for the twenty
(20) year qualifying period, beginning the fifth quarter after the Company meets
all Rebate Program requirements.  In any quarter within the twenty (20) year
period in which the number of Jobs falls below the Jobs Commitment, the rebate
will not be paid.  However, the rebate will be payable in any quarter thereafter
during which the Company meets the Jobs Commitment.

6.05                           Property Tax Incentives

(a)                                  Pursuant to Mississippi Code Section
27-31-104, the County agrees to enter into a fee-in-lieu agreement with the
Company and MDA agrees to approve and consent to said agreement, providing for a
fee-in-lieu of all ad valorem taxes otherwise payable by the Company with
taxable property in Lowndes County related to the Project in an amount equal to
the greater of

20


--------------------------------------------------------------------------------


(i)                                     One Million Three Hundred Sixty Thousand
Dollars ($1,360,000.00) or

(ii)                                  one-third (1/3) of the ad valorem levy for
the Project, including school taxes,

for the initial ten (10) years of a thirty (30) year period.  After the initial
ten (10) year period, the fee-in-lieu amount will be one-third (1/3) of the ad
valorem levy for the Project, including school taxes.  After each piece of
property has been subject to the fee in lieu for 10 years it will be placed on
the tax rolls at its depreciated value.  Under no circumstance shall any portion
of the real estate or equipment be eligible for fee-in-lieu for a period of more
than 10 years. The specifics of said fee-in-lieu agreement outlining the
responsibilities and obligations of all parties shall include details to protect
the County’s initial investment.  The first fee-in-lieu payment will be due
February 1, 2010.

(b)                                 The County agrees to grant, upon the
Company’s submission of a timely application, a perpetual Freeport Warehouse
exemption pursuant to Mississippi Code Section 27-31-51, et seq. exempting from
all ad valorem tax all finished goods that are exported from the State. 

6.06                           All of the incentives listed above are subject to
proper and complete applications, and satisfaction of all statutory
requirements, rules and regulations of programs and execution of separate
agreements as required.

ARTICLE VII

EQUIVALENT INCENTIVES

In the event that the Constitution or laws of the United States or State of
Mississippi limit the ability of an Inducer to perform its commitments hereunder
in any way, then such Inducer

21


--------------------------------------------------------------------------------


shall work with the Company to identify and provide to the Company a substitute
incentive of equal economic value and, to the extent necessary, such Inducer
will make a good faith effort to seek and obtain appropriate legislation or
other appropriate action to allow performance hereunder or with respect to a
substitute incentive of equal economic value.

ARTICLE VIII

PERMITS AND LICENSES

8.01                           Building Permits

The County operates under the 1997 Southern Building Code.  The Project will
require a building permit, which will be issued in a timely manner by the County
Building Inspector’s office, at no cost to the Company, upon receipt of the
appropriate information and drawings.

8.02                           Privilege License

The County represents that if the Company is required to obtain a Privilege
License, the same will be issued on the same day requested by the Company and
annually renewed.  The initial license will be granted to the Company at no
cost.

ARTICLE IX

COMPLIANCE; REMEDIES FOR FAILURE TO PERFORM

9.01                           Reporting

Upon request of the State, the Office of the State Auditor or the County, the
Company will provide reasonable verification of its compliance with the
Investment Commitment or the Jobs Commitment.

22


--------------------------------------------------------------------------------


9.02                           Clawbacks

The State, the County, and the LCIDA have agreed to provide significant
financial incentives to the Company in consideration for the Company’s
commitment to make the Investment Commitment and the Jobs Commitment.  In the
event that the Company fails to achieve these investment or job creation
minimums, then it agrees to repay the State as follows, with the repayment
obligations provided for in this ARTICLE IX being the sole repayment obligations
of the Company.

(a)                                  In the event that the State Bond Commission
of the State has issued general obligation bonds to fund the State’s commitments
to the Project or has otherwise incurred debt for the Project (the “State Debt”)
and has expended all or any portion of the proceeds, then in the event the
Company fails to meet its Investment Commitment as set out in Section 2.01(b),
the State may request the Company to repay the State the percentage of the State
Debt or other State funds spent on the Project which equals the percentage of
the Investment Commitment not met, including any accrued interest.  The State
and the Company will first confer in good faith, taking into account all
relevant factors, regarding:

(i)                                     the reasons the Company has failed to
meet the Investment Commitment,

(ii)                                  the Company’s efforts to correct the
problem, and

(iii)                               mutually acceptable alternatives as to
Company performance and enforcement of the provisions of this Section.

If the parties do not reach an agreement, the Company shall make repayment as
provided in this Section 9.02(a).

23


--------------------------------------------------------------------------------


(b)                                 In the event that the State Bond Commission
of the State has incurred State Debt for the Project and has expended all or any
portion of the said funds, then in the event the Company fails to meet the Jobs
Commitment set out in Section 2.01(c), the State may request the Company to pay
the State a per Job amount for each Job by which the number of new Jobs falls
short of the Jobs Commitment.  The per-Job amount payable to the State shall be
equal to that amount arrived at by: (1) dividing the amount of the State Debt
expended by the Jobs Commitment; (2) then dividing the quotient obtained in (1)
by the total number of months in the original term of the Debt issued to fund
the State’s contribution to the Project; and (3) then by multiplying the
quotient obtained in (2) by the number of whole months remaining until maturity
of the term of the State Debt issued to fund the State’s contribution to the
Project, as of the time of the default by the Company on its Jobs Commitment. 
The State and the Company will first confer in good faith regarding:

(i)                                     the reasons the Company has failed to
meet the Jobs Commitment,

(ii)                                  the Company’s efforts to correct the
problem, and

(iii)                               mutually acceptable alternatives as to
Company performance and enforcement of the provisions of this Section 9.02(b).

If the parties do not reach an agreement, the State shall provide the Company
with notice of default, and the Company will be given ninety (90) days following
receipt of such notice to cure such default prior to the per Job payment
becoming due and owing.

24


--------------------------------------------------------------------------------


(c)                                  The Company’s total repayment obligation
under this Section 9.02 shall not exceed the amount paid from the State Debt
issued to fund the State’s contribution to the Project.

9.03                           Specific Performance

The Inducers acknowledge that it is impossible to measure in money the damages
which would accrue to the Company by reason of a failure of any of the Inducers
to this MOU to perform any of their respective obligations hereunder. 
Therefore, if the Company institutes any action or proceeding to enforce the
provisions hereof, the Inducers each agree and acknowledge that there exists no
adequate remedy at law in favor of the Company.

ARTICLE X

PROJECT COORDINATORS

Each Inducer agrees to appoint a designee to serve as part of a Project team
which will serve as a point of contact with the Company and who will work to
ensure that the Project is developed in a timely manner and that the incentives
provided for herein are timely delivered and/or paid to the Company.

ARTICLE XI

SUPPORT FOR MINORITY CONTRACTING

The State acknowledges that the Company has existing policies and programs,
which have successfully encouraged minority participation in contracting. 
Pursuant to the authority granted in the Enabling Legislation, MDA and the MMEIA
agree to accommodate and support the Company’s minority participation efforts.

25


--------------------------------------------------------------------------------


ARTICLE XII

REPRESENTATIONS AND WARRANTIES

12.01                     Inducers’ Representations and Warranties

(a)                                  Each Inducer represents and warrants that
it presently has full legal authority to enter into and perform the undertaking
of this MOU, and that the governing board of each Inducer has approved its
commitments made herein by resolution properly presented and adopted; and

(b)                                 Each Inducer agrees that if any
authorization, approval or consent of any governing body or other local
government or agency or third party is required for it to fulfill the
obligations set forth herein, each such entity will use its best efforts to
obtain such authorizations, approvals and consents in accordance with applicable
law and procedures; and

(c)                                  Each Inducer represents and warrants that
it does not know of any reason that would prevent obtaining the necessary
authorizations, approvals and consents contained in this MOU.

(d)                                 Each Inducer represents and warrants that,
for a period of thirty (30) years from the commencement of manufacturing at the
Project Site, it shall not request or support the passage of incentive
legislation for, or otherwise provide discretionary incentives to, another
manufacturing facility for the production of medium- or heavy-duty trucks or
components therefor in Lowndes County, Mississippi without the Company’s prior
written consent.

26


--------------------------------------------------------------------------------


12.02                     The County’s Representations and Warranties

(a)                                  The County represents that there is no
county-wide zoning existing or proposed and, as a result, there are no zoning
regulations applicable to the Project Site.  Consequently, no zoning approvals
or waivers are required in connection with the Project.

(b)                                 The County and LCIDA have no knowledge of

(i)                                     the presence of any Hazardous Materials
(as hereinafter defined) on, under or from the soils, sediment, groundwater
and/or surface water on, under or constituting a part of the Project Site;

(ii)                                  any spill, release, discharge or disposal
of Hazardous Materials that has occurred or is presently occurring on, onto,
under or adjacent to the soils, sediment, groundwater and/or surface water on,
under or constituting a part of the Project Site; or

(iii)                               any spill, release, discharge or disposal of
Hazardous Materials that has occurred or is occurring off the Project Site as a
result of any construction on or operation and/or use of the Project Site.

“Hazardous Materials” means gasoline, motor oil, fuel oil, waste oil, other
petroleum or petroleum-based products, asbestos, polychlorinated biphenyls,
medical and infectious wastes and any chemical, material or substance to which
exposure is prohibited, limited or regulated by any federal, state, county,
local or regional authority or which, even if not so regulated, is known to pose
a hazard to health and safety, including but not limited to substances and
materials defined or designated as “Hazardous Materials,” “hazardous wastes,”
“pollutants,”

27


--------------------------------------------------------------------------------


“contaminants,” “hazardous materials” or “toxic substances” under any
environmental law or regulation.

(c)                                  There are no pending or threatened
condemnation, zoning or other land use regulation proceedings or special or
public assessments of any nature or any litigation affecting (or which would
affect) the Project Site or any portion thereof.

(d)                                 On the date of conveyance to the Company,
the LCIDA shall hold good, marketable and indefeasible fee simple title to the
Project Site, free and clear of all encumbrances, liens, leases, claims,
covenants, conditions, restrictions, easements, rights-of-way, encroachments or
any other matters of every kind and nature, whether recorded or unrecorded,
affecting title to the Project Site, except for the Permitted Encumbrances.

(e)                                  The County and the LCIDA have the legal
power, right and authority to enter into this MOU, convey the Project Site, and
otherwise consummate the transactions contemplated hereby.

(f)                                    The County and the LCIDA have disclosed
to the Company all matters known to them that might have a material adverse
effect on the Project or the Project Site, or the ownership, title, value,
operation or maintenance of the Project Site, and the Project Site is not
subject to any leases, easements, rights, duties, obligations, covenants,
conditions, restrictions, limitations or agreements not of record, except for
Permitted Encumbrances

(g)                                 No representation or warranty by the County
or the LCIDA contained in this MOU, or otherwise provided in connection with the
transaction contemplated hereunder contains or will contain any untrue statement
of a material fact, or

28


--------------------------------------------------------------------------------


omits or will omit to state any material fact necessary to make the statements
contained therein not misleading.  Without limiting the generality of the
foregoing, the County and the LCIDA each represent and warrant to the Company
that each has disclosed to the Company all material facts and matters with
respect to the Project Site.

12.03                     The Company’s Representations and Warranties

The Company represents and warrants that:

(a)                                  The Company is a corporation organized and
existing under the laws of the State of Mississippi and has the power to perform
and observe the agreements and covenants on its part contained in this MOU; and

(b)                                 It is the intention of the Company that the
Company, its successors, assigns or designees shall develop, or cause to be
developed, the Project in one or more phases as described herein; and

(c)                                  The execution and delivery of this MOU on
the part of the Company’s officers or agents has been duly authorized
respectively by the Company by all necessary corporate actions; and

(d)                                 The execution and performance of this MOU by
the Company does not constitute and will not result in the breach or violation
of any contract, lease, mortgage, bond, indenture or agreement of any nature to
which the Company is a party; and

(e)                                  The Company has sufficient financial
resources and capabilities and will secure the necessary funding to construct
and develop the Project, or to cause the Project to be developed and
constructed.

29


--------------------------------------------------------------------------------


12.04                     Survival of Representations and Warranties

Each of the representations and warranties made by any Party herein shall
survive the conveyance of the Project Site to the Company and the consummation
of the transactions contemplated by this MOU.

ARTICLE XIII

MISCELLANEOUS

13.01                     Time is of the Essence

The Inducers acknowledge that a delay in the completion of the Project will cost
the Company substantial amounts of money and, therefore, time is of the essence
as to all terms and conditions of this MOU; provided however, that the Parties
hereto acknowledge that a delay by the Company of the satisfaction of its
obligations hereunder could result in the inability of the Inducers to provide
the benefits set forth in this MOU, and, therefore, the Inducers shall not be
held accountable for any delay in their performance caused by a delay by the
Company in the performance of its obligations hereunder.  It is the intent of
the Parties that the construction portion of the Project will proceed
expeditiously, unless otherwise agreed to by the Company and the State.  All
Parties agree that they will use best efforts in their attempt to have the
Project proceed on that schedule.  The Inducers will use their best efforts to
resolve any matter, not the fault of the Company, which threatens to delay the
Project.  The Inducers will proceed to undertake all work with a sense of
urgency and will use best efforts to accommodate the Company’s schedule. 
Likewise, the Company will deliver required technical information to the
Inducers in a timely fashion so as not to delay the progress of the Project. 
Further, the provisions of this Section 13.01 are subject to the excuse by any
Party by event of

30


--------------------------------------------------------------------------------


Force Majeure, which shall mean the occurrence of any of the following events
that results in the impossibility of performance: acts of God, earthquakes,
fires, hurricanes, tornadoes, floods, and war.

13.02                     Press Releases

Each of the Inducers agrees to cooperate fully with the Company to coordinate
all press releases, other announcements, events and publications concerning the
Project, including, without limitation the initial press release in the event
Mississippi is chosen for the Project.  The Parties agree that the State, acting
through MDA, in consultation with the County, will have sole responsibility in
coordinating such activities with the Company.

13.03                     Further Assurances

Each of the Inducers agrees to do all things and take all actions required,
consistent with this MOU, to establish the Project, including without limitation
the obtaining, negotiation, execution and delivery of all necessary or desirable
deeds, agreements, filings, consents, authorizations, approvals, licenses and/or
permits (including, but not limited to environmental permits).  Further, the
Parties hereto understand and acknowledge that each Inducer must, and shall,
appropriate in, or receive appropriations for, their annual budgets, or issue
debt for, the amounts required to fulfill the commitments and financial
undertakings agreed to hereunder.

13.04                     Supplemental Agreements

The Inducers and the Company acknowledge and agree that supplemental agreements
will, from time to time, be appropriate and advantageous in order to ensure a
smooth accommodation of development on the scale and time horizon expected for
the Project.  Recognizing that the commitments of this MOU are broad statements
of intent that do not

31


--------------------------------------------------------------------------------


address specific inducements and commitments in detail, the Parties also agree
to negotiate in good faith to provide such other commitments and undertakings as
may be reasonably required to ensure that the intent and purposes of this MOU
are realized.

13.05                     Waivers; Authorizations

The Company, and only the Company, may waive any of the obligations of one or
more of the Inducers set forth in this MOU.  No delay or omission to exercise
any right or power by any Party shall be construed to be a waiver thereof.  In
the event any provision contained herein shall be waived by the Company, such
waiver shall not be deemed to waive any other provision hereunder.  To the
extent that any Party’s performance subsequent to the Effective Date is subject
to any regulatory or governing body approvals or requires approval by qualified
electors under applicable law, that party or those Parties shall have no
obligation to perform and shall not be liable for non-performance, unless and
until such regulatory or governing body approves or authorizes such performance,
or such approval of the qualified electors is obtained; provided, however, all
Parties affected thereby shall use their best efforts to secure such approval or
authorization.

13.06                     Successors

All of the provisions herein contained shall be binding upon and for the benefit
of the respective successors, assigns and designees of the Parties hereto, to
the same extent as if each successor, assign and designee were in each case
named as a Party to this MOU.

13.07                     Assignment

This MOU and the benefits provided herein are not assignable by the Company
without the prior written consent of each Party whose rights or obligations are
affected, which consent shall not be unreasonably withheld, except that no
consent shall be required for

32


--------------------------------------------------------------------------------


any assignment to an entity that controls, is controlled by, or is under common
control with, PACCAR Inc.

13.08                     Amendments

This MOU may be amended by mutual agreement of the MDA, MMEIA and the Company
and any Inducer whose rights or obligations are thereby affected.  Any
amendments to this MOU shall be in writing and signed by the affected Party and
Company.

13.09                     Severability

If any provision of this MOU shall be held or deemed to be or shall, in fact, be
invalid, inoperative or unenforceable, the same shall not affect any other
provision or provisions herein contained or render the same invalid, inoperative
or unenforceable to any extent whatsoever.

13.10                     Survival of Representation and Warranties

The representations, warranties and covenants made by the Inducers and the
Company and contained herein shall survive the performance of any obligations to
which such representations, warranties and covenants relate.

13.11                     Term

The term of this MOU shall commence on the Effective Date and shall continue in
effect through the date on which the Company, its successors and assigns, ceases
to operate the Project.

13.12                     Choice of Law

This MOU shall be governed by the laws of the State of Mississippi and venue
shall lie in the First Judicial District of Hinds County, Mississippi.

33


--------------------------------------------------------------------------------


13.13                     Support for Expansion

The Inducers agree to work with the Company to obtain support for necessary
infrastructure improvements and additional incentives for any expansion of the
Project that may be hereafter proposed by the Company.

13.14                     Headings

The use of captions and headings in this MOU are solely for convenience of
reference and shall have no legal effect in construing the provisions of this
MOU.

13.15                     Notices

All communications and notices expressly provided for herein shall be sent, by
registered first class mail, postage prepaid, or by nationally recognized
courier for delivery on the next business day, or by telecopy (with such
telecopy to be promptly confirmed in writing sent by mail or overnight courier
as aforesaid) as follows:

State of Mississippi

Haley Barbour
Governor
Post Office Box 139
Jackson, Mississippi 39205
Fax: 601-359-3741

 

 

Mississippi Development Authority

Gray Swoope
Executive Director
501 North West Street (39202)
Post Office Box 849
Jackson, Mississippi 39205-3613
Fax: 601-359-3613

 

 

Mississippi Major Economic
Impact Authority

Gray Swoope
Executive Director
501 North West Street (39202)
Post Office Box 849
Jackson, Mississippi 39205-3613
Fax: 601-359-3613

 

34


--------------------------------------------------------------------------------


 

Mississippi Department of
Environmental Quality

Trudy D. Fisher
Executive Director
Post Office Box 20305
Jackson, Mississippi 39289-1305
Fax: 601-961-5794

 

 

Mississippi Department of
Employment Security

Tommye Dale Favre
Executive Director
1235 Echelon Parkway
Post Office Box 1699
Jackson, Mississippi 39215-1699

 

 

East Mississippi Community College

Dr. Rick Young
President
Post Office Box 188
Scooba, Mississippi 39358
(662) 476-5050

 

 

Lowndes County, Mississippi

Harry Sanders
President
Lowndes County Board of Supervisors
Post Office Box 1364
Columbus, Mississippi39703
Fax: 662-329-5881

 

 

Lowndes County Industrial
Development Authority

Thomas Lee, Sr.
President
Post Office Box 1328
Columbus, Mississippi 39703

 

 

Oktibbeha County

David Oswalt
President
Oktibbeha County Board of Supervisors
Post Office Box 80285
Starkville, Mississippi 39759
Fax: 662-338-1065

 

35


--------------------------------------------------------------------------------


 

PACCAR Engine Company

James G. Cardillo
President
777 106th Avenue N.E.
Bellevue, WA 98004

 

 

Copy to:

Kevin J. Fay

 

 

Counsel

 

 

PACCAR Inc

 

13.16                     Binding Effect

This MOU and all terms, provisions and obligations set forth herein constitute
the valid, legal and binding obligations of each of the Parties hereto.  The
terms of this MOU shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns and shall be binding upon and shall inure
to the benefit of the State, each of the Inducers and any other agencies,
departments, divisions, governmental entities, public corporations and other
entities which shall be successors to the State or any of the Inducers or which
shall succeed to or become obligated to perform or become bound by any of the
covenants, agreements or obligations hereunder of the State hereto.  In
addition, the Inducers agree:

(a)                                  to take all actions, without exception,
which are necessary and appropriate at any time to assure the binding effect,
legality and enforceability of their respective obligations hereunder and

(b)                                 not to take any action that would affect
adversely in any way whatsoever the binding effect, legality and enforceability
of their respective obligations hereunder.

36


--------------------------------------------------------------------------------


13.17                     Cost and Expense

Except as otherwise provided herein, each Party agrees to pay its own costs
incurred in connection with the Project, including all costs and expenses
incurred in connection with the preparation of this MOU or otherwise.

13.18                     Counterparts

This MOU may be simultaneously executed in several counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

IN WITNESS WHEREOF, the Parties have executed this MOU on the date of
acknowledgment of their respective signatures, but in each case to be effective
as of the Effective Date.

 

 

 

 

[signature pages follow]

37


--------------------------------------------------------------------------------


 

STATE OF MISSISSIPPI

 

 

 

 

 

 

 

By:

 

 

 

Haley Barbour, Governor

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF HINDS

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Haley Barbour, who acknowledged that he is the Governor of the
State of Mississippi, and that for and on behalf of the State of Mississippi,
and as its act and deed, he executed the above and foregoing instrument after
first having been duly authorized by said State of Mississippi so to do.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

38


--------------------------------------------------------------------------------


 

MISSISSIPPI DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

By:

 

 

 

Gray Swoope, Executive Director

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF HINDS

)

 

 

Before me, the undersigned, a Notary Public, in and for said county, in said
state, personally appeared Gray Swoope, Executive Director of the Mississippi
Development Authority, whose name is signed to the foregoing Agreement, and who
is know to me, being first duly sworn, acknowledged before me on this day that,
being informed of the contents of said Agreement, makes oath that he, as such
official and with full authority, has read the foregoing Agreement and knows the
contents thereof, executed the same voluntarily for and as the act of said
Mississippi Development Authority on this date.

Subscribed and sworn to before me on this the            day of May 2007.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

39


--------------------------------------------------------------------------------


 

MISSISSIPPI MAJOR ECONOMIC IMPACT AUTHORITY

 

 

 

 

 

 

 

By:

 

 

 

Gray Swoope, Executive Director

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF HINDS

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Gray Swoope, who acknowledged that he is Executive Director of
Mississippi Major Economic Impact Authority, and that for and on behalf of said
Authority, and as its act and deed, he executed the above and foregoing
instrument after first having been duly authorized by said Authority so to do.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

40


--------------------------------------------------------------------------------


 

MISSISSIPPI DEPARTMENT OF ENVIRONMENTAL QUALITY

 

 

 

 

 

 

 

By:

 

 

 

Trudy D. Fisher, Executive Director

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF HINDS

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Trudy D. Fisher, who acknowledged that she is Executive Director of
Mississippi Department of Environmental Quality, and that for and on behalf of
said Department, and as its act and deed, she executed the above and foregoing
instrument after first having been duly authorized by said Department so to do.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

41


--------------------------------------------------------------------------------


 

MISSISSIPPI DEPARTMENT OF EMPLOYMENT SECURITY

 

 

 

 

 

 

 

By:

 

 

 

Tommye Dale Favre, Executive Director

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Tommye Dale Favre, who acknowledged that she is Executive Director
of the Mississippi Department of Employment Security, and that for and on behalf
of said Department, and as its act and deed, she executed the above and
foregoing instrument after first having been duly authorized by said Department
so to do.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

42


--------------------------------------------------------------------------------


 

EAST MISSISSIPPI COMMUNITY COLLEGE

 

 

 

 

 

 

 

By:

 

 

 

Dr. Rick Young, President

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Dr. Rick Young, who acknowledged that he is President of East
Mississippi Community College, a Mississippi community college, and that for and
on behalf of the said community college, and as its act and deed, he executed
the above and foregoing instrument after first having been duly authorized by
said community college so to do.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

43


--------------------------------------------------------------------------------


 

LOWNDES COUNTY, MISSISSIPPI

 

 

 

 

 

 

 

By:

 

 

 

Harry Sanders

 

 

President of the Board of Supervisors

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

Lisa Younger Neese,

 

 

Clerk of the Board of Supervisors

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF LOWNDES

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Harry Sanders and Lisa Younger Neese, who acknowledged that they
are the President and Clerk, respectively, of the Lowndes County Board of
Supervisors, and that for and on behalf of said Lowndes County Board of
Supervisors, and as its act and deed, they executed the above and foregoing
instrument after first having been duly authorized so to do.

Subscribed and sworn to before me on this the            day of May, 2007.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

44


--------------------------------------------------------------------------------


 

OKTIBBEHA COUNTY, MISSISSIPPI

 

 

 

 

 

 

 

By:

 

 

 

David Oswalt,

 

 

President of the Board of Supervisors

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

Monica Banks,

 

 

Clerk of the Board of Supervisors

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF OKTIBBEHA

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named David Oswalt and Monica Banks, who acknowledged that they are the
President and Clerk, respectively, of the Oktibbeha County Board of Supervisors,
and that for and on behalf of said Oktibbeha County Board of Supervisors, and as
its act and deed, they executed the above and foregoing instrument after first
having been duly authorized so to do.

Subscribed and sworn to before me on this the            day of
                            , 2007.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

45


--------------------------------------------------------------------------------


 

LOWNDES COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

By:

 

 

 

Thomas Lee, Sr., President

 

 

 

 

STATE OF MISSISSIPPI

)

 

 

)

 

COUNTY OF

)

 

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this          day of May, 2007, within my jurisdiction, the
within named Thomas Lee, Sr., who acknowledged that he is President of Lowndes
County Industrial Development Authority, a public authority, and that for and on
behalf of the said Authority, and as its act and deed, he executed the above and
foregoing instrument after first having been duly authorized by said Authority
so to do.

Subscribed and sworn to before me on this the            day of
                            , 2007.

 

 

 

 

NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

 

 

 

46


--------------------------------------------------------------------------------


 

PACCAR ENGINE COMPANY

 

a Mississippi corporation

 

 

 

 

 

 

 

By:

 

 

 

Richard E. Bangert, II

 

 

Authorized Representative

 

 

 

 

STATE OF WASHINGTON

)

 

 

) ss.

 

COUNTY OF KING

)

 

 

I certify that I know or have satisfactory evidence that Richard E. Bangert, II
is the person who appeared before me, and said person acknowledged that he
signed this instrument, on oath stated that he was authorized to execute the
instrument and acknowledged it as the Authorized Representative of PACCAR ENGINE
COMPANY, a Mississippi corporation, to be the free and voluntary act of such
party for the uses and purposes mentioned in the instrument.

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Kevin J. Fay
NOTARY PUBLIC

 

 

 

 

 

 

My commission expires:

 

 

 

October 3, 2008

 

 

47


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF PROJECT SITE

DESCRIPTION #1 — ALTA SURVEY PART 1

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet to the point of
beginning; from said point of beginning; thence South, a distance of 2,622.59
feet to the southeast corner of subject tract and being located in a farm pond;
thence S89°42’58”W, a distance of 2,236.33 feet; thence S89°55’19”W, a distance
of 40.56 feet; thence S89°56’11”W, a distance of 1,336.93 feet; thence North, a
distance of 2,698.50 feet; thence North, a distance of 909.73 feet; thence
S89°08’05”E, a distance of 207.19 feet; thence N89°43’08”E, a distance of 700.86
feet; thence N89°43’08”E, a distance of 351.98 feet; thence N89°43’08”E, a
distance of 58.23 feet; thence N89°43’08”E, a distance of 22.03 feet; thence
N00°16’51”W, a distance of 10.00 feet; thence N89°43’09”E, a distance of 18.05
feet; thence N89°43’09”E, a distance of 1,430.04 feet; thence S82°52’24”E, a
distance of 346.86 feet; thence S68°21’14”E, a distance of 360.95 feet; thence
S59°44’30”E, a distance of 168.84 feet; thence South, a distance of 731.31 feet
to the point of beginning located in the SE 1/4 of the SW 1/4, SW 1/4 of the SE
1/4, SW 1/4 of the SW 1/4 of Section 26; NE 1/4 of the NW 1/4, NW 1/4 of the NE
1/4, SE 1/4 of the NW 1/4, SW 1/4 of the NE 1/4, NW 1/4 of the NW 1/4, SW 1/4 of
the NW 1/4 of Section 35, T-19-N, R-16-E, Lowndes County, Mississippi; Less and
except the following Lowndes County Right-of-Way description for 3.3185 acres,
more or less leaving 294.7759 acres, more or less.

LESS AND EXCEPT — LOWNDES COUNTY RIGHT-OF-WAY (RAYMOND ROAD)

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet; thence South, a
distance of 2,622.59 feet to a point located in a farm pond; thence S89°42’58”W,
a distance of 2,236.33 feet to the point of beginning; from said point of
beginning thence S89°55’19”W, a distance of 40.56 feet; thence along a curve
having a radius of 120.00 feet, arc length of 14.34 feet, delta angle of
06°50’56” right, a chord bearing of N04°23’30”W, and a chord length of 14.34
feet; thence N00°58’02”W, a distance of 346.68 feet; thence N01°24’33”W, a
distance of 236.82 feet; thence N00°05’05”E, a distance of 241.61 feet; thence
N00°27’41”W, a distance of 574.64 feet; thence N00°09’28”W, a distance of 794.77
feet; thence N00°10’18”W, a distance of 419.31 feet; thence N00°03’45”E, a
distance of 540.02 feet; thence N00°09’22”E, a distance of 441.07 feet; thence
N89°43’08”E, a distance of 22.03 feet; thence N00°16’51”W, a distance of 10.00
feet; thence N89°43’09”E, a distance of 18.05 feet; thence S00°09’22”W, a
distance of 451.35 feet; thence S00°03’45”W, a distance of 539.90 feet; thence
S00°10’18”E, a distance of 10.26 feet; thence S00°10’18”E, a distance of 408.98
feet; thence S00°09’28”E, a distance of 794.67 feet; thence S00°27’41”E, a
distance of 574.73 feet; thence S00°05’05”W, a distance of 241.28 feet; thence
S01°24’33”E, a distance of 236.45 feet; thence S00°58’02”E, a distance of 346.84
feet; thence along a curve having a radius of 80.00 feet, arc length of 15.03
feet, delta angle of 10°45’46” left, a chord bearing of S06°20’56”E, and a

A-1


--------------------------------------------------------------------------------


chord length of 15.01 feet to the point of beginning located in the SE 1/4 of
the SW 1/4 of Section 26; NE 1/4 of the NW 1/4, SE 1/4 of the NW 1/4 of Section
35, T-19-N, R-16-E, Lowndes County, Mississippi and containing 3.3185 acres,
more or less.

DESCRIPTION #2 — ALTA SURVEY PART 2

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet; thence South, a
distance of 2,622.59 feet to a point located in a farm pond; thence S89°42’58”W,
a distance of 2,236.33 feet; thence S89°55’19”W, a distance of 40.56 feet;
thence S89°56’11”W, a distance of 1,336.93 feet to the point of beginning; from
said point of beginning; thence S89°56’11”W, a distance of 1,350.00 feet; thence
North, a distance of 3,608.95 feet; thence N89°43’23”E, a distance of 558.13
feet; thence N89°42’44”E, a distance of 498.96 feet; thence S89°08’05”E, a
distance of 292.96 feet; thence South, a distance of 909.73 feet; thence South,
a distance of 2,698.50 feet to the point of beginning located in the SE 1/4 of
the SE 1/4 of Section 27; NE 1/4 of the NE 1/4, SE 1/4 of the NE 1/4 of Section
34; T-19-N, R-16-E, Lowndes County, Mississippi and containing 111.9072 acres,
more or less.

The above described property is intended to be one and the same as the following
described property:

DESCRIPTION #1 — JOHN P. & LINDA B. SCARBROUGH

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet to the point of
beginning; from said point of beginning thence S89°35’43”W, a distance of
2,257.38 feet; thence N00°10’18”W, a distance of 10.26 feet; thence N00°03’45”E,
a distance of 539.90 feet; thence N00°09’22”E, a distance of 451.35 feet; thence
N89°43’09”E, a distance of 1,430.04 feet; thence S82°52’24”E, a distance of
346.86 feet; thence S68°21’14”E, a distance of 360.95 feet; thence S59°44’30”E,
a distance of 168.84 feet; thence South, a distance of 731.31 feet to the point
of beginning located in the SE 1/4 of the SW 1/4, SW 1/4 of the SE 1/4 of
Section 26; NE 1/4 of the NW 1/4, NW 1/4 of the NE 1/4 of Section 35, T-19-N,
R-16-E, Lowndes County, Mississippi and containing 49.9718 acres, more or less.

DESCRIPTION #2 — BARTON WAYNE FISHBACK

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet to the point of
beginning; from said point of beginning thence South, a distance of 2,622.59
feet; thence S89°42’58”W, a distance of 2,236.33 feet; thence along a curve
having a radius of 80.00 feet, arc length of 15.03 feet, delta angle of
10°45’46” right, a chord bearing of N06°20’56”W, and a chord length of 15.01
feet; thence N00°58’02”W, a distance of 346.84 feet; thence N01°24’33”W, a
distance of 236.45 feet; thence N00°05’05”E, a distance of

A-2


--------------------------------------------------------------------------------


241.28 feet; thence N00°27’41”W, a distance of 574.73 feet; thence N00°09’28”W,
a distance of 794.67 feet; thence N00°10’18”W, a distance of 408.98 feet; thence
N89°35’43”E, a distance of 2,257.38 feet to the point of beginning located in
the NE 1/4 of the NW 1/4, NW 1/4 of the NE 1/4, SE 1/4 of the NW 1/4, SW 1/4 of
the NE 1/4 of Section 35, T-19-N, R-16-E, Lowndes County, Mississippi and
containing 135.4190 acres, more or less.

DESCRIPTION #3 — LOWNDES COUNTY RIGHT-OF-WAY (RAYMOND ROAD)

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet; thence South, a
distance of 2,622.59 feet; thence S89°42’58”W, a distance of 2,236.33 feet to
the point of beginning; from said point of beginning thence S89°55’19”W, a
distance of 40.56 feet; thence along a curve having a radius of 120.00 feet, arc
length of 14.34 feet, delta angle of 06°50’56” right, a chord bearing of
N04°23’30”W, and a chord length of 14.34 feet; thence N00°58’02”W, a distance of
346.68 feet; thence N01°24’33”W, a distance of 236.82 feet; thence N00°05’05”E,
a distance of 241.61 feet; thence N00°27’41”W, a distance of 574.64 feet; thence
N00°09’28”W, a distance of 794.77 feet; thence N00°10’18”W, a distance of 419.31
feet; thence N00°03’45”E, a distance of 540.02 feet; thence N00°09’22”E, a
distance of 441.07 feet; thence N89°43’08”E, a distance of 22.03 feet; thence
N00°16’51”W, a distance of 10.00 feet; thence N89°43’09”E, a distance of 18.05
feet; thence S00°09’22”W, a distance of 451.35 feet; thence S00°03’45”W, a
distance of 539.90 feet; thence S00°10’18”E, a distance of 10.26 feet; thence
S00°10’18”E, a distance of 408.98 feet; thence S00°09’28”E, a distance of 794.67
feet; thence S00°27’41”E, a distance of 574.73 feet; thence S00°05’05”W, a
distance of 241.28 feet; thence S01°24’33”E, a distance of 236.45 feet; thence
S00°58’02”E, a distance of 346.84 feet; thence along a curve having a radius of
80.00 feet, arc length of 15.03 feet, delta angle of 10°45’46” left, a chord
bearing of S06°20’56”E, and a chord length of 15.01 feet to the point of
beginning located in the SE 1/4 of the SW 1/4 of Section 26; NE 1/4 of the NW
1/4, SE 1/4 of the NW 1/4 of Section 35, T-19-N, R-16-E, Lowndes County,
Mississippi and containing 3.3185 acres, more or less.

DESCRIPTION #4 — MDOT DRAINAGE EASEMENT

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet; thence North, a
distance of 731.31 feet; thence N59°44’30”W, a distance of 168.84 feet; thence
N68°21’14”W, a distance of 360.95 feet; thence N82°52’24”W, a distance of 346.86
feet; thence S89°43’09”W, a distance of 1,430.04 feet; thence S89°43’09”W, a
distance of 18.05 feet; thence S00°16’51”E, a distance of 10.00 feet; thence
S89°43’08”W, a distance of 22.03 feet; thence S89°43’08”W, a distance of 58.23
feet to the point of beginning; from said point of beginning thence S00°17’00”W,
a distance of 200.46 feet; thence S89°43’00”W, a distance of 150.00 feet; thence
N00°17’00”W, a distance of 100.00 feet; thence S89°43’00”W, a distance of 200.00
feet; thence N00°17’00”W, a distance of 100.47 feet; thence N89°43’08”E, a
distance of 351.98 feet to the point of beginning located in the SW 1/4 of the
SW 1/4 of Section 26, T-19-N, R-16-E, Lowndes County, Mississippi and containing
1.1561 acres, more or less.

A-3


--------------------------------------------------------------------------------


DESCRIPTION #5- BBS LAND LLC

Commencing at a found nail at a fence corner being the NE corner of Section 35,
T-19-N, R-16-E, Lowndes County, Mississippi. State Plane coordinates:
N-1,447,055.7810 us ft  E-1,060,320.1220 us ft; thence S86°30’37”W, a distance
of 1,085.93 feet; thence S89°35’43”W, a distance of 612.11 feet; thence South, a
distance of 2,622.59 feet; thence S89°42’58”W, a distance of 2,236.33 feet;
thence S89°55’19”W, a distance of 40.56 feet to the point of beginning; from
said point of beginning thence S89°56’11”W, a distance of 1,336.93 feet; thence
S89°56’11”W, a distance of 1,350.00 feet; thence North, a distance of 3,608.95
feet; thence N89°43’23”E, a distance of 558.13 feet; thence N89°42’44”E, a
distance of 498.96 feet; thence S89°08’05”E, a distance of 292.96 feet; thence
S89°08’05”E, a distance of 207.19 feet; thence N89°43’08”E, a distance of 700.86
feet; thence S00°17’00”E, a distance of 100.47 feet; thence N89°43’00”E, a
distance of 200.00 feet; thence S00°17’00”E, a distance of 100.00 feet; thence
N89°43’00”E, a distance of 150.00 feet; thence N00°17’00”E, a distance of 200.46
feet; thence N89°43’08”E, a distance of 58.23 feet; thence S00°09’22”W, a
distance of 441.07 feet; thence S00°03’45”W, a distance of 540.02 feet; thence
S00°10’18”E, a distance of 419.31 feet; thence S00°09’28”E, a distance of 794.77
feet; thence S00°27’41”E, a distance of 574.64 feet; thence S00°05’05”W, a
distance of 241.61 feet; thence S01°24’33”E, a distance of 236.82 feet; thence
S00°58’02”E, a distance of 346.68 feet; thence along a curve having a radius of
120.00 feet, arc length of 14.34 feet, delta angle of 06°50’56” left, a chord
bearing of S04°23’30”E, and a chord length of 14.34 feet to the point of
beginning located in the SW 1/4 of the SW 1/4 of Section 26; SE 1/4 of the SE
1/4 of Section 27; NE 1/4 of the NE 1/4, SE 1/4 of the NE 1/4 of Section 34; NW
1/4 of the NW 1/4, SW 1/4 of the NW 1/4 of Section 35, T-19-N, R-16-E, Lowndes
County, Mississippi and containing 220.1362 acres, more or less.

A-4


--------------------------------------------------------------------------------


EXHIBIT B

PERMITTED ENCUMBRANCES

1.                                       Prior reservations and conveyances of
oil, gas or other minerals, together with any existing leases pertaining to
same; provided however, that any right of a mineral owner or lessee to damage or
utilize any portion of the surface estate of the Project Site in connection with
the exploration for or production of minerals, or otherwise, shall not be a
Permitted Encumbrance;

2.                                       Existing blanket utility easements,
which the County shall cause to be extinguished and replaced with specific
easements;

3.                                       Any dedicated public road(s) presently
existing on the Project Site which the County shall cause to be abandoned and
conveyed to the Company;

4.                                       Deeds of Aviation and Hazard Easement;

5.                                       That certain Drainage Easement to the
State Highway Commission of Mississippi dated June 22, 1972, and recorded in
Deed Book 454 at Page 163 in the land records of Lowndes County, Mississippi;

6.                                       Lien for 2007 real estate taxes not yet
due and payable.

B-1


--------------------------------------------------------------------------------


EXHIBIT C

MEMORANDUM OF LEASE

Prepared By:

Indexing Instructions:

Daniel L. Singletary
MS Bar No. 6824
Baker Donelson Bearman Caldwell & Berkowitz
4268 I-55 North
Meadowbrook Office Park
Jackson, Mississippi 39211
Phone: (601) 351-2400

This property is situated in the SW/4; SE/4; Section 26, T19N, R16E; SE/4;
Section 27, T19N, R16E; NE/4; Section 34, T19N, R16E; NW/4; NE/4; Section 35;
Lowndes County, Mississippi

 

MEMORANDUM OF LEASE

STATE OF MISSISSIPPI

COUNTY OF LOWNDES

KNOW ALL MEN BY THESE PRESENTS, that:

LOWNDES COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY, P. O. Box 1328, Columbus, MS
39703, Business Telephone (662-328-8369), a legal entity created and existing
under the laws of the State of Mississippi (“Lessor”), by Lease dated May     ,
2007, did execute and deliver same unto PACCAR ENGINE COMPANY,
                                                  
                                                  , Business Telephone
                                                    , a Mississippi corporation
(“Lessee”), for a term commencing on May     , 2007, and continuing thereafter
until terminated by Lessee by the filing of an instrument canceling this
Memorandum of Lease, pertaining to that certain property situated in Lowndes
County, Mississippi, more particularly described as follows:

Five (5) separate parcels of land having an approximate area of 410 acres, more
or less, as depicted on the attached plat as Exhibit A, and more particularly
described by a narrative metes and bounds description attached to the Lease as
Exhibit B.

C-1


--------------------------------------------------------------------------------


This Memorandum is to be placed of record and serve as notice of the execution
and existence of said Lease, and, except as provided for therein, is in no way
to supersede same or to abrogate, change, alter or modify any of the terms and
conditions or any of the rights and obligations of any of the parties, all of
which are set forth in detail in said Lease, which is made a part hereof by
reference for all purposes to the same effect as though written in extenso
herein.

THUS DONE AND SIGNED as of this          day of May, 2007.

LESSOR:

 

 

 

LOWNDES COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas Lee, Sr.

 

 

President

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Karl Williams, Secretary

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

PACCAR ENGINE COMPANY

 

a Mississippi corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Richard E. Bangert, II

 

 

Authorized Representative

 

C-2


--------------------------------------------------------------------------------


STATE OF MISSISSIPPI
COUNTY OF LOWNDES

PERSONALLY appeared before me, the undersigned authority in and for the said
County and State, on this                      day of May, 2007, within my
jurisdiction, the within named THOMAS LEE, SR. and KARL WILLIAMS, who
acknowledged that they are President and Secretary, respectively, of the LOWNDES
COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY, a legal entity created and existing
under the laws of the State of Mississippi, and that for and on behalf of the
said Lowndes County Industrial Development Authority, and as its act and deed,
they executed the above and foregoing instrument, after first being duly
authorized so to do.

 

 

 

 

NOTARY PUBLIC

 

 

My Commission Expires:

 

 

 

 

 

 

 

STATE OF WASHINGTON
COUNTY OF KING

Personally appeared before me, the undersigned authority in and for the said
county and state, on this the            day of                   , 2007, within
my jurisdiction, the within named  Richard E. Bangert, II, who acknowledged that
he is the Authorized Representative of PACCAR ENGINE COMPANY, a Mississippi
corporation, and that for an on behalf of said corporation, and as its act and
deed, he executed the above and foregoing instrument, after first having been
duly authorized by said corporation so to do.

 

 

 

 

Kevin J. Fay
NOTARY PUBLIC

 

 

My commission expires:

 

 

 

October 3, 2008

 

 

C-3


--------------------------------------------------------------------------------